Citation Nr: 1204529	
Decision Date: 02/06/12    Archive Date: 02/16/12

DOCKET NO.  09-06 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disability.  

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right shoulder disability.  

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a neck disability.  

4.  Entitlement to service connection for a low back disability.  

5.  Entitlement to service connection for a right shoulder disability.  

6.  Entitlement to service connection for a neck disability.  




REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served on active duty from May 1991 to July 1993.  

By a decision entered in February 2006, the RO in Los Angeles, California denied service connection for a low back disorder, degenerative arthritis of the right shoulder, and chronic neck pain with degenerative joint disease.  The RO notified the Veteran of its decision, and of his appellate rights.

In November 2006, the Veteran requested that his claims be reopened.  He did not initiate an appeal of the February 2006 decision within one year, however.  As a result, the February 2006 decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.201, 20.302, 20.1103.

The present matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2007 decision by the RO in St. Louis, Missouri that, in pertinent part, confirmed and continued the prior denials of service connection for a low back disorder, degenerative arthritis of the right shoulder, and chronic neck pain with degenerative joint disease.  After the decision was entered, the case was transferred to the jurisdiction of the RO in Honolulu, Hawaii.

In July 2010, the Veteran testified before the undersigned Veterans Law Judge at a Board hearing held at the RO.  A transcript of that hearing has been prepared and associated with the claims file.

In September 2010, the Board remanded the Veteran's applications to reopen claims of entitlement to service connection for a low back disability, a right shoulder disability, and a neck disability.  

The issues of entitlement to service connection for a low back disability, a right shoulder disability, and a neck disability on the merits are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The claim for service connection for a low back disability was previously denied in a February 2006 RO decision.  It was noted that no back pathology was noted in service or thereafter.  The Veteran was notified and did not appeal that decision.  

2.  Evidence received since the last final decision in February 2006 relating to service connection for a low back disability is new and raises a reasonable possibility of substantiating the claim.  

3.  The claim for service connection for a right shoulder disability was previously denied in a February 2006 RO decision.  It was held there was no shoulder disorder shown in service and post-service pathology was not shown to be related to service.  The Veteran was notified and did not appeal that decision.  

4.  Evidence received since the last final decision in February 2006 relating to service connection for a right shoulder disability is new and raises a reasonable possibility of substantiating the claim.  

5.  The claim for service connection for a neck disability was previously denied in a February 2006 RO decision.  In service complaints were held to be acute and transitory.  The Veteran was notified and did not appeal that decision.  

6.  Evidence received since the last final decision in February 2006 relating to service connection for a neck disability is new and raises a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The February 2006 RO decision that denied service connection for a low back disability is final.  New and material evidence has been submitted to reopen the claim.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156, 3.160(d), 20.302, 20.1103 (2011).  

2.  The February 2006 RO decision that denied service connection for a right shoulder disability is final.  New and material evidence has been submitted to reopen the claim.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156, 3.160(d), 20.302, 20.1103 (2011).  

3.  The February 2006 RO decision that denied service connection for a neck disability is final.  New and material evidence has been submitted to reopen the claim.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156, 3.160(d), 20.302, 20.1103 (2011).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence 

In a February 2006 decision, the RO denied the Veteran's claims for service connection for a low back disability, right shoulder disability, and neck disability.  The RO reopened the Veteran's claims for a low back disability, right shoulder disability, and neck disability in November 2007 and denied the claims on the merits.  While the RO found that new and material evidence had been submitted to reopen the Veteran's claims for service connection for a low back disability, right shoulder disability, and neck disability, the Board must still consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claims and adjudicate the claims de novo.  If the Board finds that no such evidence has been offered, that is where the analysis must end.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

In a decision dated in February 2006, the RO denied service connection for a low back disability, right shoulder disability, and neck disability.  A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2011).  Thus, the February 2006 RO decision denying service connection for a low back disability, right shoulder disability, and neck disability became final because the Veteran did not file a timely appeal.  

The claims for entitlement to service connection for a low back disability, right shoulder disability, and neck disability may be reopened if new and material evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The Veteran filed this application to reopen his claims in November 2006.  Under the applicable provisions, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claims.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claims sought to be reopened, and must raise a reasonable possibility of substantiating the claims.  38 C.F.R. § 3.156(a) (2011).  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  

The evidence before VA at the time of the prior final denials consisted of the Veteran's service treatment records, the Veteran's post-service VA medical records and VA examination, and the Veteran's statements.  The RO denied the claims because there was no evidence that the Veteran's low back disability or right shoulder disability were incurred in service, and there was no evidence that the Veteran's pre-existing neck disability was aggravated during service.  

The Veteran applied to reopen his claims for service connection for a low back disability, right shoulder disability, and neck disability in November 2006.  The Board finds that the evidence received since the last final decision is new and material because it raises a reasonable possibility of substantiating the Veteran's claims.  

In support of his application to reopen his claims for service connection for a low back disability, right shoulder disability, and neck disability, the Veteran testified at a July 2010 hearing before the Board that he had been assigned to 90-day mess hall duty during service while stationed on the U.S.S. Mobile.  He reported that since the elevator had been broken, he had to bring food onto the ship by carrying it down ladder wells.  He stated that around June 1992, as he was going down one of the ladders while carrying a 50 pound bag of potatoes, he missed one of the ladder rungs and fell about 25 feet head first.  He maintained that he injured his back, neck, and right shoulder in that accident.    

The Board finds that new and material evidence has been submitted with regard to the claims for service connection for a low back disability, right shoulder disability, and neck disability.  The claims for a low back disability and right shoulder disability were previously denied because there was no evidence that the Veteran's low back disability or right shoulder disability were incurred in service.  The claim for a neck disability was previously denied because there was no evidence that the Veteran's pre-existing neck disability was aggravated during service.  The Veteran has submitted lay evidence showing that his low back and right shoulder disabilities began in service after an injury from a fall off a ladder.  That evidence was not previously before VA decision makers and is presumed credible for the purpose of determining whether to reopen the claims for service connection for a low back disability and a right shoulder disability.  Similarly, the Veteran has submitted lay evidence showing that his current neck disability began after his in-service fall off a ladder.  Whereas the Veteran's claim for service connection for a neck disability was previously adjudicated as a pre-existing disability, this is a new theory of entitlement to service connection based on an in-service injury.  This evidence was also not previously before VA decision makers and is presumed credible for the purpose of determining whether to reopen the claim for service connection for a neck disability.  

Accordingly, with the new evidence presumed credible for the purpose of determining whether the claims should be reopened, the Board finds that new and material evidence has been submitted.  Therefore the claims for service connection for a low back disability, right shoulder disability, and neck disability are reopened.  38 C.F.R. § 3.156(a) (2011).  That does not mean that service connection is granted.  Rather, the claims for service connection will be reviewed on a de novo basis, as addressed in the remand below.


ORDER

New and material evidence having been received, the claim of service connection for a low back disability is reopened, and to that extent only the appeal is granted.

New and material evidence having been received, the claim of service connection for a right shoulder disability is reopened, and to that extent only the appeal is granted.

New and material evidence having been received, the claim of service connection for a neck disability is reopened, and to that extent only the appeal is granted.


REMAND

Additional development is needed prior to further disposition of the claims for entitlement to service connection for a low back disability, a right shoulder disability, and a neck disability.  

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claims.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011); Robinette v. Brown, 8 Vet. App. 69 (1995).  In a claim for service connection, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits still triggers the duty to assist if it indicates that the Veteran's condition may be associated with service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006) (38 C.F.R. § 3.159(c)(4) presents a low threshold for the requirement that evidence indicates that the claimed disability may be associated with in-service injuries for the purposes of a VA examination).  

Regarding the Veteran's low back disability and right shoulder disability, service treatment records are negative for any complaints or treatment for a low back disability or right shoulder disability.  However, the Veteran maintains that he injured his low back and right shoulder in June 1992 when he fell off a ladder while carrying a 50 pound bag of potatoes.  He also reports having suffered from low back and right shoulder pain continuously since that accident.  Post-service VA medical records dated from June 1996 to October 2010 show that the Veteran received intermittent treatment for low back and right shoulder disabilities.  VA examinations dated in November 2005 and August 2007 diagnosed the Veteran with lumbosacral strain and degenerative arthritis in the right shoulder.  However, no VA examiner has offered an opinion as to whether the Veteran's current low back and right shoulder disabilities are directly related to his reported in-service fall off a ladder in June 1992.  

As it remains unclear to the Board whether the Veteran's low back disability and right shoulder disability are related to his in-service fall off a ladder, it is necessary to have a medical opinion discussing the relationship between his current low back and right shoulder disabilities and service based upon a thorough review of the record, comprehensive examination of the Veteran, and adequate rationale.  The Board notes that the examiner must consider lay statements regarding in-service occurrence of an injury.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination inadequate where the examiner did not comment on Veteran's report of in-service injury and relied on lack of evidence in service medical records to provide negative opinion).  Therefore, the Board finds that examinations and opinions addressing the etiology of the Veteran's disorders are necessary in order to fairly decide the merits of the Veteran's claims.

With respect to the Veteran's neck disability, the Veteran maintains that he injured his neck in June 1992 when he fell off a ladder while carrying a 50 pound bag of potatoes.  He also reports having suffered from neck pain continuously since that accident.  At his April 1991 entrance examination, the Veteran did not report any neck pain, and clinical evaluation of his cervical spine was normal.  A service treatment record dated in December 1992 shows that the Veteran was treated for cervical strain with headaches.  A January 1993 service treatment report indicates that the Veteran had incurred a cervical spine injury in a motorcycle accident in 1987.  He was treated for cervical neck pain.  Subsequent service treatment records dated in January 1993 and February 1993 reveal that the Veteran was treated for cervical pain and that this pain was exacerbated by stress.  On separation examination in May 1993, the Veteran made no complaints regarding his neck, and his spine was found to have no abnormalities.  Post-service VA medical records dated from October 2005 to October 2010 show that the Veteran received intermittent treatment for a neck disability.  VA examinations dated in November 2005 and August 2007 diagnosed the Veteran with chronic neck pain with degenerative joint disease in the cervical spine.  However, no VA examiner has offered an opinion as to whether the Veteran's current neck disability is either directly related to his reported in-service fall off a ladder in June 1992 or is a pre-existing disability that was aggravated by his period of service.  

As it remains unclear to the Board whether the Veteran's neck disability is related to his in-service fall off a ladder or whether his current neck disability existed prior to service and was aggravated by his period of active duty, it is necessary to have a medical opinion discussing the relationship between his current neck disability and service based upon a thorough review of the record, comprehensive examination of the Veteran, and adequate rationale.  The Board notes that the examiner must consider lay statements regarding in-service occurrence of an injury.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination inadequate where the examiner did not comment on Veteran's report of in-service injury and relied on lack of evidence in service medical records to provide negative opinion).  Therefore, the Board finds that an examination and opinion addressing the etiology of the Veteran's disorder is necessary in order to fairly decide the merits of the Veteran's claim.

Accordingly, the case is REMANDED for the following actions:

The examination requests have been set out in three separate paragraphs.  This is not to suggest that three separate examinations are needed.  The claims primarily involve orthopedic disabilities and most likely could be accomplished by a single qualified examiner.  The examiner should reply to the requests in all three paragraphs.

1.  Schedule the Veteran for a VA examination to determine whether there is a relationship between any current low back disability and his service.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current low back disability is etiologically related to any incident of the Veteran's period of active service, including the reported June 1992 accident where the Veteran fell 25 feet off a ladder.  The examiner must consider lay statements as to the in-service occurrence of an injury and the continuity of symptomatology since service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  If necessary, the examiner should reconcile the opinion with the other medical opinions of record.  The rationale for any opinions expressed should be provided.  The examiner should review the claims file and the examination report should note that review.       

2.  Schedule the Veteran for a VA examination to determine whether there is a relationship between any current right shoulder disability and his service.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current right shoulder disability is etiologically related to any incident of the Veteran's period of active service, including the reported June 1992 accident where the Veteran fell 25 feet off a ladder.  The examiner must consider lay statements as to the in-service occurrence of an injury and the continuity of symptomatology since service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  If necessary, the examiner should reconcile the opinion with the other medical opinions of record.  The rationale for any opinions expressed should be provided.  The examiner should review the claims file and the examination report should note that review.      

3.  Schedule the Veteran for a VA examination to determine the etiology of any current neck disability.  If necessary, the examiner should reconcile the opinion with the other medical opinions of record.  The rationale for any opinions expressed should be provided.  The examiner should review the claims folder and should note that review in the report.  Specifically the examiner should provide the following information:

a)  Is it at least as likely as not (50 percent probability or greater) that any current neck disability is etiologically related to any incidents of the Veteran's period of active service, including a reported June 1992 accident where the Veteran fell 25 feet off a ladder?  The examiner must consider lay statements as to the in-service occurrence of an injury and the continuity of symptomatology since service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  

b)  If the Veteran's neck disability was not incurred during his period of service, is there clear and unmistakable evidence that any neck disability pre-existed service as noted in a January 1993 service treatment report?  If so, did the pre-existing neck disability permanently increase during the Veteran's service beyond the natural progress of the disability?  

4.  Then, readjudicate the claims.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Thereafter, return the case to the Board.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


